Exhibit 10.1

Form of Restricted Stock Award Agreement

Pursuant to the

Pacer International, Inc. 2006 Long-Term Incentive Plan

PACER INTERNATIONAL, INC.

RESTRICTED STOCK AWARD

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made and entered into
as of the              day of                     , 20     by and between Pacer
International, Inc. (the “Company”), a Tennessee corporation,
and                                 (the “Grantee”).

Background Information

The Board of Directors (the “Board”) and the shareholders of the Company
previously adopted the Pacer International, Inc. 2006 Long-Term Incentive Plan
(the “Plan”).

Section 8 of the Plan provides that the Administrator shall have the discretion
and right to grant Restricted Stock Awards to any Employees or Consultants of
the Company, subject to the terms of the Plan and any additional terms provided
by the Administrator. The Administrator has made a Restricted Stock Award grant
to the Grantee as of the Date of Grant set forth below pursuant to the terms of
the Plan and this Agreement.

The Grantee desires to accept this Restricted Stock Award and agrees to be bound
by the terms and conditions of the Plan and this Agreement.

Accordingly, upon and subject to the Additional Terms and Conditions attached
hereto and incorporated herein by reference as part of this Agreement (the
“Additional Terms and Conditions”), the Company hereby grants as of the Date of
Grant to the Grantee the Shares described below (the “Restricted Shares”)
pursuant to Section 8 of the Plan in consideration of the Grantee’s services to
the Company. Capitalized terms used herein and not defined herein have the
meaning ascribed to them in the Plan.

 

A.   Date of Grant: B.   Restricted Shares:
                                        shares of the Company’s common stock
(“Common Stock”), par value $0.01 per share. C.   Vesting Schedule: Except as
set forth in Section 2 of the Additional Terms and Conditions, the Restricted
Shares shall vest and become non-forfeitable according to the Vesting Schedule
attached as Schedule 1 hereto (the “Vesting Schedule”). The Restricted Shares
which have become vested and non-forfeitable pursuant to the Vesting Schedule or
Section 2 of the Additional Terms and Conditions are herein referred to as the
“Vested Restricted Shares.” Restricted Shares which have not vested will be
forfeited back to the Company as provided in Section 1 of the Additional Terms
and Conditions.

By their signatures below, the Grantee and the Company agree that the Restricted
Shares are granted under and governed by the terms and conditions of the Plan
and this Agreement. Grantee has reviewed in their entirety the prospectus that
summarizes the terms of the Plan and this Agreement, has had an opportunity to
request a copy of the Plan in accordance with the procedure described in the
prospectus, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
this Agreement. Grantee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and this Agreement.

IN WITNESS WHEREOF, the Company and the Grantee have signed this Agreement and
the Company has affixed its corporate seal as of the Date of Grant set forth
above.



--------------------------------------------------------------------------------

PACER INTERNATIONAL, INC.

 

ATTEST:

By:

 

 

  By:  

 

Name:

    Name:  

Title:

    Title:         [Corporate Seal]

 

GRANTEE:

 

Name:



--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS OF

PACER INTERNATIONAL, INC.

RESTRICTED STOCK AWARD

1. Forfeiture. The Grantee shall forfeit all of his rights and interest in the
Restricted Shares if his Continuous Status as an Employee or Consultant
terminates for any reason other than the death or Disability of the Grantee
before the Restricted Shares become vested and non-forfeitable in accordance
with the Vesting Schedule or Section 2 hereof.

2. Acceleration of Vesting.

(a) Change in Control. In the event of a Change in Control, any portion of the
Restricted Shares that are not yet vested in accordance with the Vesting
Schedule or Section 2(b) below on the date such Change in Control is determined
to have occurred shall become fully vested and non-forfeitable as of such date.

(b) Death or Disability of Grantee. In the event of the death or Disability of
the Grantee, any portion of the Restricted Shares that are not yet vested in
accordance with the Vesting Schedule or Section 2(a) above on the date of the
Grantee’s death or Disability is determined to have occurred shall become fully
vested and non-forfeitable as of such date.

3. Restricted Shares Held by the Share Custodian. Grantee hereby authorizes and
directs the Company to deliver any share certificate issued by the Company to
evidence the Restricted Shares to the Secretary of the Company or such other
officer of the Company as may be designated by the Administrator (the “Share
Custodian”) to be held by the Share Custodian until the Restricted Shares become
Vested Restricted Shares in accordance with the Vesting Schedule or Section 2
hereof. When all or any portion of the Restricted Shares become Vested
Restricted Shares, the Share Custodian shall deliver to the Grantee (or his
beneficiary in the event of death) as soon as reasonably practicable, but
subject to the terms and conditions set forth in this Agreement, a certificate
representing the Vested Restricted Shares (which then will be unrestricted). In
the event the number of Vested Restricted Shares to be delivered to Grantee
includes a fraction of a Share, the Share Custodian shall not be required to
deliver the fractional share, and the Company may shall pay the Grantee an
amount in cash equal to such fraction multiplied by the Fair Market Value of a
Share determined as of the date the Restricted Shares became Vested Restricted
Shares. Grantee hereby irrevocably appoints the Share Custodian, and any
successor thereto, as the true and lawful attorney-in-fact of Grantee with full
power and authority to execute any stock transfer power or other instrument
necessary to transfer the Restricted Shares to the Company, or to transfer a
portion of the Restricted Shares to the Grantee on an unrestricted basis upon
vesting. The term of such appointment shall commence on the Date of Grant and
shall continue until the Restricted Shares are vested and delivered to the
Grantee or are forfeited as provided in this Agreement. During the period that
the Share Custodian holds the Restricted Shares subject to this Section 3, the
Grantee shall be entitled to all rights applicable to shares of Common Stock not
so held, including the right to vote and receive cash dividends, except as
provided in this Agreement. In the event the number of Restricted Shares is
increased or reduced in accordance with Section 13 of the Plan, and in the event
of any distribution of Common Stock or other securities of the Company in
respect of the Restricted Shares, the Grantee agrees that any certificate
representing shares of Common Stock or other securities of the Company issued as
a result of any of the foregoing shall be delivered to the Share Custodian and
shall be subject to all of the provisions of this Agreement as if initially
received thereunder.

4. Dividends and Voting Rights. The Grantee shall be entitled to cash dividends
paid on all Restricted Shares as and when declared and paid and shall have all
voting rights with respect to the Restricted Shares.

5. Restrictions on Transfer of Restricted Shares. Except as provided by this
Agreement, until such time as the Restricted Shares become Vested Restricted
Shares pursuant to the Vesting Schedule or Section 2 hereof, the Grantee shall
not have the right to make or permit to exist any transfer or hypothecation,
whether outright or as security, with or without consideration, voluntary or
involuntary, of all or any part of any right, title or interest in or to any
Restricted Shares. Any such disposition not made in accordance with this
Agreement shall be deemed null and void. The Company will not recognize, or have
the duty to recognize, any disposition not made in accordance with the Plan and
this Agreement, and any



--------------------------------------------------------------------------------

Restricted Shares so transferred will continue to be bound by the Plan and this
Agreement. The Grantee (and any subsequent holder of Restricted Shares) may not
sell, pledge or otherwise directly or indirectly transfer (whether with or
without consideration and whether voluntarily or involuntarily or by operation
of law) any interest in or any beneficial interest in any Restricted Shares
except pursuant to the provisions of this Agreement. Any sale, pledge or other
transfer (or any attempt to effect the same) of any Restricted Shares in
violation of any provision of the Plan or this Agreement shall be void, and the
Company shall not record such transfer, assignment, pledge or other disposition
on its books or treat any purported transferee of such Restricted Shares as the
owner of such Restricted Shares for any purpose.

6. Additional Restrictions on Transfer.

(a) In addition to any legends required under applicable securities laws, the
certificates representing the Restricted Shares shall be endorsed with the
following legend and the Grantee shall not make any transfer of the Restricted
Shares without first complying with the restrictions on transfer described in
such legend:

TRANSFER IS RESTRICTED

THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND FORFEITURE PROVISIONS WHICH ALSO APPLY TO THE TRANSFEREE AS SET
FORTH IN A RESTRICTED STOCK AWARD AGREEMENT, DATED                      ,
200    , A COPY OF WHICH IS AVAILABLE FROM THE COMPANY.

(b) Opinion of Counsel. No holder of Restricted Shares may sell, transfer,
assign, pledge or otherwise dispose of (whether with or without consideration
and whether voluntarily or involuntarily or by operation of law) any interest in
or any beneficial interest in any Restricted Shares, except pursuant to an
effective registration statement under the Securities Act of 1933, as amended
(the “Securities Act”), without first delivering to the Company an opinion of
counsel (reasonably acceptable in form and substance to the Company) that
neither registration nor qualification under the Securities Act and applicable
state securities laws is required in connection with such transfer.

7. Tax Consequences.

(a) At such time as the Grantee becomes vested pursuant to the Vesting Schedule
or Section 2 above in all or any portion of the Restricted Shares, the Grantee
(or his/her personal representative) shall deliver to the Company, within thirty
(30) days after the occurrence of the vesting event specified in the Vesting
Schedule or Section 2 above (or in the event of death, within thirty (30) days
of the appointment of the personal representative) (a “Vesting Date”), either a
certified check payable to the Company in the amount of all withholding tax
obligations (whether federal, state, local or foreign income or social insurance
tax), imposed on the Grantee and the Company by reason of the vesting of the
Restricted Shares, or a Withholding Election Form to be provided by the Company
upon request by the Grantee (or personal representative). The delivery of either
a certified check or a Withholding Election Form shall be a condition precedent
to the delivery of the Restricted Shares to the Grantee and the failure to
tender either the required certified check or Withholding Election Form will
result in a delay of the delivery of the Restricted Shares. Except as otherwise
provided in this Agreement, upon receipt of payment in full of all withholding
tax obligations, the Company shall cause a certificate representing the Vested
Restricted Shares (which then will be unrestricted) to be issued and delivered
to the Grantee.

(b) In the event the Grantee or his personal representative elect to satisfy the
withholding obligation by executing the Withholding Election Form, the Grantee’s
actual number of vested Restricted Shares shall be reduced by the smallest
number of whole shares of common stock of the Company which, when multiplied by
the Fair Market Value of the Shares on the Vesting Date, is sufficient to
satisfy the amount of the withholding tax obligations imposed on the Company by
reason of the vesting of the Restricted Shares. Once made, the withholding
election shall be irrevocable.

(c) In the event the Grantee or his personal representative fail to timely
decide between the use of a certified check or the execution of a Withholding
Election Form, the Grantee or his personal representative shall be deemed to
have elected and executed the Withholding Election Form, and, except as
otherwise provided in this Agreement, the Company shall thereafter deliver to
the Grantee or his beneficiary the net amount of Vested Restricted Shares (which
then will be unrestricted).



--------------------------------------------------------------------------------

(d) The Grantee understands that the Grantee may elect to be taxed at the Date
of Grant rather than when the Restricted Shares become vested by filing with the
Internal Revenue Service an election under Section 83(b) of the Internal Revenue
Code of 1986, as amended (the “Code”), within thirty (30) days from the Date of
Grant. The Grantee acknowledges that it is the Grantee’s sole responsibility and
not the Company’s responsibility to timely file the Code Section 83(b) election
with the Internal Revenue Service if the Grantee intends to make such an
election. Grantee agrees to provide written notification to the Company if the
Grantee files a Code Section 83(b) election and if the Grantee revokes a Code
Section 83(b) election.

8. Governing Laws. This Agreement shall be construed, administered and enforced
according to the laws of the State of Tennessee.

9. Successors. This Agreement shall be binding upon and inure to the benefit of
the Company and the Grantee and their heirs, legal representatives, successors,
and permitted assigns.

10. Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

11. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

12. Entire Agreement. Subject to the terms and conditions of the Plan, which are
incorporated herein by reference, this Agreement expresses the entire
understanding and agreement of the parties with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.

13. Headings. Section and paragraph headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.

14 Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

15. No Right to Continued Employment. Neither the establishment of the Plan nor
the award of Restricted Shares hereunder shall be construed as giving Grantee
the right to any continued employmernt, service or consulting relationship with
the Company. Nothing in the Plan or this Agreement shall effect any right which
the Company may have to terminate the employment of the Grantee regardless of
the effect of such termination of employment on the rights of the Grantee under
the Plan or this Agreement.



--------------------------------------------------------------------------------

SCHEDULE 1

PACER INTERNATIONAL, INC.

2006 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD

Vesting Schedule

[    % of the Restricted Shares shall vest and become non-forfeitable on each of
the [first, second and third] anniversary dates of the Date of Grant.